IN RE: Plaintiffs’ Management Comm.; — plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of *622Orleans Civil District Court, Div. “G” Number 87-16374; to the Court of Appeal, Fourth Circuit, Number 99-C-1550.
Granted. Plaintiffs are allowed to call as their witness an expert retained but not called as a witness by opposing party. State, Department of Transportation and Development v. Stumpf 458 So.2d 448 (La. 1984). By issuing this order, we make no ruling with respect to the scope of testimony that can be compelled.
KIMBALL, J. not on panel.
VICTORY and TRAYLOR, JJ. would deny the writ.